                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

BRANDON MONTGOMERY                                                 PLAINTIFF

V.                           CASE NO. 4:18-CV-185-BD

SOCIAL SECURITY ADMINISTRATION                                   DEFENDANT



                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 28th day of January, 2019.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
